                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                       SHERMAN DIVISION

TONY RAY FOUNTAIN, #01562085                      §

VS.                                               §                  CIVIL ACTION NO. 4:17cv246

DIRECTOR, TDCJ-CID                                §

                                      ORDER OF DISMISSAL

       Petitioner Tony Ray Fountain, a prisoner confined in the Texas prison system, filed the above-

styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The case was

referred to United States Magistrate Judge Christine A. Nowak, who issued a Report and

Recommendation concluding that the petition should be denied. Petitioner has filed objections.

       The Report of the Magistrate Judge, which contains her proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Petitioner to the Report, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s objections are

without merit. Therefore the Court hereby adopts the findings and conclusions of the Magistrate Judge

as the findings and conclusions of the Court. It is accordingly

       ORDERED that the petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 is

DENIED and the case is DISMISSED with prejudice. A certificate of appealability is DENIED. All

other motions not previously ruled on are hereby DENIED.

              .    SIGNED this the 8th day of November, 2018.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE
